Title: [Diary entry: 31 October 1789]
From: Washington, George
To: 

Saturday 31st. Left Newbury-port a little after 8 Oclock (first breakfasting with Mr. Dalton)  and to avoid a wider ferry—more inconvenient boats—and a piece of heavy Sand, we crossed the River at Salisbury two Miles above; and near that further about—and in three Miles came to the Line wch. divides the State of Massachusetts from that of New Hampshire. Here I took leave of Mr. Dalton and many other private Gentlemen who accompanied me—also of Genl. Titcomb who had met me on the line between Middlesex & Essex Counties—Corps of light Horse and Many officers of Militia—And was recd. by the President of the State of

New Hampshire—the Vice-President; some of the Council—Messrs. Langdon & Wingate of the Senate—Colo. Parker Marshall of the State, & many other respectable characters;  besides several Troops of well cloathed Horse in handsome Uniforms, and many Officers of the Militia also in handsome (white & red) uniforms of the Manufacture of the State. With this Cavalcade we proceeded and arrived before 3 Oclock at Portsmouth, where we were received with every token of respect and appearance of Cordiallity under a discharge of Artillery. The Streets—doors and windows were Crouded here, as at all the other Places—and, alighting at the Town House, odes were Sung & played in honor of the President. The same happened yesterday at my entrance into New-bury-port—Being stopped at my entrance to hear it. From the Town House I went to Colonel Brewsters Ta[ver]n  the place provided for my residence and asked the President, Vice-President, the two Senators, the Marshall and Majr. Gilman  to dine with me, which they did—after which I drank Tea at Mr. Langdons.